      Case 4:20-cv-02104 Document 18-5 Filed on 07/17/20 in TXSD Page 1 of 2
                                                                Exhibit 1-3, p. 1




Arrive Healthy.
Leave Healthy.                                                     While we have made every
                                                                  effort to maintain a healthy
                                                              environment for your event, we
Our commitment to you. Ensuring                                           ask for your support.

your health and safety is our top                               Each of us plays a role through
                                                                    social distancing and staying
priority, and to do so, we are                              informed of the current guidelines
                                                              from the government and CDC.
implementing enhanced measures in                            For links to local resources, please
order to mitigate the spread of                                 visit grbhouston.com/covid-19.

COVID-19 in five key areas:
    Case 4:20-cv-02104 Document 18-5 Filed on 07/17/20 in TXSD Page 2 of 2
                                                                   Exhibit 1-3, p. 2


Our Health & Safety Plan:
  Managing
  We are managing flow throughout our facilities and reducing risk for exposure by
  limiting facility entrances, executing check-in procedures that allow for contact
  tracing, and developing floor plans that promote social distancing. We are also
  controlling staffing and supply levels to contain the potential spread of the virus.


  Cleaning
  We have increased the frequency of cleaning of all high touch surfaces such as
  handles, buttons, and handrails. Our team uses EPA approved products and protocols
  proven effective against airborne and bloodborne pathogens.


  Distancing
  We have increased spacing between seats and tables in restaurants, concession areas
  and other common areas. We have placed distancing indicators near elevators, retail
  locations and other queuing areas. Elevators will have a strict two-person limit.


  Messaging
  We have placed signs throughout our facilities to inform and direct guests in
  preventing the spread of the virus. Signs displaying health and safety protocols are
  prominently displayed in high traffic areas. Information regarding recommended
  hygiene techniques is located outside of restrooms.


  Training
  All Houston First team members and service partners have completed mandatory
  training based on CDC, local health department, and industry recommendations
  before returning to work.
